DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 07/20/2021 has been entered.  Claims 1-20 are pending in this Office action.
Claim Objections
Claim 1 is objected to because of the following informalities: 
 Regarding claim 1, line 4, there is something missing between “,” and “,”.
Appropriate correction is required.
Response to Arguments
Applicant's arguments filed on 07/2/2021 have been fully considered but they are not persuasive. 
The Applicant states that reference Nazar does not disclose elements of Claim 1. Claim 1 recites that the first CSI report includes a first channel quality indicator (CQI) index from a first set of CQI indexes and the second CSI report includes a second CQI index from a second set of CQI indexes. Nazar merely discloses reporting separate CQI for each sub-band. In Nazar, there are no first and second sets of CQI indexes. Nazar is silent as to multiple sets of CQI indexes. In Nazar, there are separate CQIs for different sub-bands but Nazar is silent as to how its WTRU computes CQI. Without any disclosure of two sets of CQI indexes or how CQI is computed, Nazar cannot disclose or suggest the inclusion of, in the first CSI report, a first CQI index from a first set of CQI 
	In response to the Applicant’s argument that the reference Nazar discloses in (see [0059], [0060]) that the PUCCH-based periodic reporting, the difference between the wideband CQIs of two codewords may be differentially encoded using 3-bits.  For 
example, Codeword 1 offset level may be defined as wideband CQI index for 
codeword 0-wideband CQI index for codeword 1; and For PUSCH-based periodic reporting, the subband CQI values for each codeword may be encoded differentially with respect to their respective wideband CQI using 2 bits.  For example, Subband differential CQI offset level may be defined as subband CQI index-wideband CQI index. In [0102] discloses that the WTRU 102 may generate the CSI reports based on the predetermined order or location of the concatenated reports, and the receiving eNB 140 may process the CSI reports based on the predetermined order or location.  In an embodiment, the corresponding identity of the DL serving cell or component carrier may not be included along with the respective report.  Therefore; it’s clear that the first and second CQI indexes are generated and taught by reference Nazar.
Regarding to claim 5, the Applicant states that reference 3GPP does not or suggest dropping parts of the CSI report, when the first channel is the same cell
In response to the Applicant’s argument that the reference 3GPP discloses in page 66 that the UE drops all Part 2 CSI reports and selects N reported Part 1 CSl report(s), from the N total CSI reports in ascending priority value, for transmission together with the HARQ-ACK and SR information bits"), and the disclosure of D2 (see paragraph [0176]: "the number of symbols available to CSI information, QCSI PUCCH
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 areare rejected under 35 U.S.C. 103 as being unpatentable over “3GPP; TSG RAN; NR; Physical layer procedures for control (Release 15)', 3GPP TS 38.213 V15.4.0, 12-2018”, hereinafter 3GPP in view of Nazar et al (US 2017/0156152)
hereinafter Nazar both references cited in the IDSs filed 02/03/2020 and 08/27/2020.
Regarding claim 1, the 3GPP discloses a method for a user equipment (UE) to
provide channel state information (CSI) reports, the method comprising: receiving a
channel state information reference signal (CSI-RS) on a cell (see page 83, lines 17-18); using a CSI-RS for channel measurement for triggered CSI report (see page 59, lines 16-17); and transmitting CSI reports on multiple overlapping PUCCHs or overlapping PUCCH(s) and PUSCH(s) (see pages 37, 58 (lines 14-19). The 3GPP fails 
Nazar discloses generating, based on the CSI-RS reception, a first CSI report
and a second CSI report (see [0102] illustrates that the WTRU 102 may generate the
CSI reports based on the predetermined order or location of the concatenated reports),
wherein the first CSI report includes a first channel quality indicator (CQI) index from a
first set of CQI indexes and the second CSI report includes a second CQI index from a
second set of CQI indexes; and transmitting the first CSI report in a first channel and the
second CSI report in a second channel (see [0143] illustrates that CSI reports for carrier
1 710, CSI reports for carrier 2 720, CSI reports for carrier 3 730 may be transmitted
periodically; and [0059] illustrates that the WTRU 102 can be conFIG.d to provide a
subband-based feedback wherein a separate CQI, or PMI, may be reported for each
sub-band. To reduce feedback overhead, a scheme based on the spatial differential
CQI may be used). It would have been obvious to one of the ordinary skill in the art
before the effective filling date of the claimed invention to generate, based on the CSI-RS reception, a first CSI report and a second CSI report, wherein the first CSI report
includes a first channel quality indicator (CQI) index from a first set of CQI indexes and
the second CSI report includes a second CQI index from a second set of CQI indexes; and transmitting the first CSI report in a first channel and the second CSI report in a
second channel as taught by Nazar into the teachings of The 3GPP in order to

and resolve the report collision.
Regarding claims 2-3, Nazar discloses wherein the first channel is the same as
the second channel; wherein the first CSI report and the second CSI report are
separately encoded (see [0101]).
Regarding claim 4, the 3GPP discloses wherein the first set of CQI indexes
corresponds to a first set of modulation and coding scheme (MCS) indexes and the
second set of CQI indexes corresponds to a second set of MCS indexes (see page 34,
lines 44-45).
Regarding claim 5, the 3GPP discloses determining a first number of
resource elements (REs) for multiplexing the first CSI report in the first channel;
determining a second number of REs for multiplexing the second CSI report in the
second channel; and dropping parts of the first CSI report, when the first channel is the
same as the second channel and a number of available REs for multiplexing the first
CSI report and the second CSI report is smaller than a sum of the first number of REs
and the second number of REs, until the number of available REs is not smaller than
the sum of the first number of REs and the second number of Res (see page 66 illustrates that the UE drops all Part 2 CSI reports and selects N reported Part 1
CSI report(s), from the N total CSI reports in ascending priority value, for transmission
together with the HARQ-ACK and SR information bits"), and the disclosure of D2 (see
paragraph [0176]: "the number of symbols available to CSI information, QCSI PUCCH, may be determined" and "the CSI information may be dropped when the amount of
symbols available to CSI information is below a threshold value").

the first CSI report, and a second configuration for contents of the second CSI report.
(see [0107] illustrates that there may be a separate periodic CQI reporting configuration
(including indices determining periodicities and offsets of different types of report) with
distinct parameter values for each DL serving cell).
Regarding claim 7, Nazar discloses the first configuration for the contents of the
first CSI report includes a precoding matric indicator (PMI), the second configuration for
the contents of the second CSI report includes a PMI, the first CSI report includes a PMI
and the second CSI report includes a PMI when the first channel is different than the
second channel, and only one of the first CSI report and the second CSI report includes
a PMI when the first channel is same as the second channel (0119]see [0122] illustrates
that “one CQI may be reported per CC or serving cell. The WTRU 102 may report the
selected PMI for DL CCs or serving cells conFIG.d by higher layer for which the
aperiodic reports that may be required”; see [0119] illustrates that "a transmission mode
may be used to transmit wideband CQI-only reporting for carrier aggregation", and see
paragraph [0122]: "a transmission mode may be used to transmit a combined wideband
CQI and wideband PMI feedback for the aperiodic PUSCH-based reporting for carrier
aggregation").
Claim 8 is similar to claim 1, the 3GPP and Nazar both disclose a receiver,
processor, and transmitter to perform steps of claim 1 (see pages 9-10, [0004], [0058].
Therefore; claim 8 is rejected under a similar rationale.
Claims 9-14 are similar to claims 2-7. Therefore; claims 9-14 are rejected under
a similar rationale.

claims 15, 17, 19 essentially correspond to those of claims 1, 4, 6, respectively. Thus,
the same reasoning as in claims 1, 4, 6 applies to claims 15, 17, 19, respectively.
Regarding claim 16, Nazar discloses a processor configured to
separately decode the first CSI report and the second CSI report (see [0101] illustrates
that "The reports may be separately encoded and the coded bits/symbols may
be concatenated. The identity of the DL serving cell or component carrier may be
included along with the respective report when multiple reports are included into the
same sub-frame").
Regarding claim 18, the 3GPP discloses wherein the first set of CQI indexes
corresponds to a first set of modulation and coding scheme (MCS) indexes and the
second set of CQI indexes corresponds to a second set of MCS indexes (see page 66);
and Nazar also discloses in [0176]).
Regarding claim 20, Nazar discloses, wherein: the transceiver is further configured to receive a precoding matrix indicator (PMI) in one of the first CSI report and the second CSI report, the first configuration for the contents of the first CSI report includes a PMI, and the second configuration for the contents of the second CSI report includes a PMI (see [0122] illustrates that "one CQI may be reported per CC or serving cell. The WTRU 102 may report the selected PMI for DL CCs or serving cells conFIG.d by higherlayer for which the aperiodic reports that may be required", see paragraph [0119]: "a transmission mode may be used to transmit wideband CQI-only reporting for carrier aggregation", and see paragraph [0122]: "a transmission mode may be used to .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
September 16, 2021